Citation Nr: 1116930	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, type II.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) that denied claims for service connection for diabetes type II, hypertension and peripheral neuropathy.  

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2010 (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not serve on land in the Republic of Vietnam and is not presumed to have been exposed to herbicides.

2.  The evidence of record does not establish that the Veteran's diabetes mellitus, type II, was chronic in service; that it had been continuous since separation from service; that it manifested to a compensable degree within one year of separation from service; or, that it is etiologically related to service.

3.  The evidence of record does not establish that the Veteran's hypertension was chronic in service; that it had been continuous since separation from service; that it manifested to a compensable degree within one year of separation from service; or, that it is etiologically related to service or to any service connected disability.
4.  The evidence of record does not establish that the Veteran's peripheral neuropathy was chronic in service; that it had been continuous since separation from service; that it manifested in an acute of subacute form to a compensable degree within one year of separation from service; or, that it is etiologically related to service or to any service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2010).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to diabetes are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran was provided with VCAA notice with regard to his claim for service connection for hypertension in a July 2008 letter and was provided with notice with regard to his claims for peripheral neuropathy and diabetes in February 2008 and October 2008 letters.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  These letters also informed him that he should submit any information relevant to his claim.  Thus, the letters provided appropriate preadjudication notice in accordance with Pelegrini.

The Board notes that it does not appear that the Veteran received specific notice, in a notice letter, of the criteria pertaining to entitlement to secondary service connection.  However, in his arguments, the Veteran's representative has expressed familiarity with the provisions governing secondary service connection.  Consequently, this omission was cured by actual knowledge on the part of the claimant, through his representative.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the July 2008 and October 2008 letters.

VA has also met its duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, excerpts of his service personnel records and various private and VA treatment records have been obtained.  The Veteran has not completed an authorization form to allow VA to obtain any other private treatment records. VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).

The Veteran was also provided with a VA examination in relation to all of his claims in November 2008.  As will be explained below the examiner mistakenly assumed that the Veteran had been presumptively found to have been exposed to herbicides during his Vietnam era service.  However, the Board finds that an additional examination and/or opinion are not required in the instant case as the initial November 2008 VA examination was not necessary under the controlling regulations.  

Notably, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, the Veteran has alleged that his diabetes was caused by herbicide exposure in service and that his hypertension and peripheral neuropathy are secondary to his diabetes.  However, as explained below, the evidence does not establish that the Veteran was exposed to any herbicides in service and there is no competent evidence, other than the Veteran's assertion, linking his current diabetes mellitus to service, to include any herbicide exposure therein.  His assertion of a relationship between diabetes and service, in and of itself, is insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Also, the Veteran has reported, and the record shows, that he was diagnosed with diabetes long after service.  Additionally, although the Veteran served aboard planes close to land in Vietnam, he did not disembark from his assigned aircraft and is not presumed to have been exposed to herbicides.  Further, there is no other evidence of continuity of symptomatology or of a link between the claimed diabetes and service.  Thus, the evidence does not show that the current diabetes may be related to service and a VA examination was not necessary in relation to the claim for diabetes prior to November 2008 and is not currently necessary.    

Similarly, in regard to the claims for hypertension and peripheral neuropathy, there is no evidence of any direct relationship between either of these disabilities and service.  Continuity of symptomatology of these disabilities since service is neither shown nor alleged and there is no medical evidence of record, which even suggests a direct nexus between these disabilities and service.  Additionally, although these disabilities are shown to be related to the Veteran's diabetes, as the diabetes is not subject to service connection, such findings have no bearing on whether a VA examination is necessary.   Accordingly, as the evidence does not show that the Veteran's current diabetes may be related to service, a VA examination was not necessary in relation to these claims prior to November 2008 and is not currently necessary.    

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  It was clear from the presentation of the Veteran's representative and the testimony elicited by the Veteran during the August 2010 hearing that he was familiar with the issues, including the presumptive provisions relating to herbicide exposure, and that he was not alleging any service on land in Vietnam.  Additionally, the undersigned asked the Veteran specifically about his alleged in-service exposure to herbicides, including whether he had flown in any non-pressurized aircraft, particularly at time when the plane in which he was flying allegedly flew through a cloud of Agent Orange.  The undersigned did not suggest the submission on any additional evidence as there is no indication from the record that there was any additional evidence that was overlooked.  The Board concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.  



II.  Factual Background

The Veteran's service treatment records do not reveal any findings or complaints pertaining to diabetes, hypertension or neuropathy.  The highest blood pressure readings noted were 130/84, sitting and 134/82, standing, in February 1981. Similarly, the Veteran's blood pressure was found to be 130/82 in September 1980.  Also, on an earlier January 1980 dental history, the Veteran indicated that he had never been treated for a heart condition, high blood pressure or a prolonged illness such as diabetes.  

The Veteran's service personnel records do not show any service on the ground in the Republic of Vietnam and indicate that he served as an Electronic Warfare Officer and as an Air Operations Officer.  

On December 1981 VA examination, the Veteran's blood pressure was found to be 130/86.   

A June 2004 VA physical examination indicates the Veteran's medical history included hypertension, hyperlipidemia and diabetes mellitus, type II, with peripheral neuropathy.  His blood pressure was found to be 154/92.  

Private medical records from 2003 to 2007 show ongoing treatment and evaluation of diabetes mellitus, type II, hypertension and peripheral neuropathy.  

An October 2007 VA physician's note shows the Veteran presented to the VA medical clinic for review, evaluation and treatment of his medical concerns, including hypertension and diabetes mellitus type II, with peripheral neuropathy.  

In a March 2008 statement the Veteran indicated he was diagnosed with diabetes in the early 1990s.  Also, in the early 2000s he was diagnosed with peripheral neuropathy in the lower legs and feet.  He noted that in 1966 he flew two low level flights into Haiphong Harbor above RB-47 aircraft.  Also from February 1968 to August 1969 he flew several flights per month into the Vietnam combat zone and he remained in the combat area for 12 hours per flight.  Additionally, in April 1973 to October 1974 he was assigned to 82 SRs with more flights into the Vietnam combat zone.  Further, in 1975 he had temporary duty to U-Tapao, Thailand for three months of flights into the Vietnam combat zone for various targets.  The Veteran noted that he completed 1,562.3 combat hours and 244.5 hours of combat support.  To the best of his knowledge, all of these hours were within Vietnam airspace. 

In a July 2008 statement, the Veteran indicated that he was first diagnosed with hypertension in 1984 during an employment physical.  He had been treated continually since that time.  

On November 2008 VA examination, the examiner noted the Veteran reported that he had been diagnosed with diabetes in 1992 and with hypertension in 1985 to 1986.  The Veteran also had a history of loss of feeling in his feet and legs and in 1994, EMG testing resulted in a diagnosis of peripheral neuropathy.  The neuropathy had migrated from the bottoms of his feet up to his lower legs, to the anterior portion of the knees, and up to just at the knees.  

The Veteran did not use any assistive devices and there was no locomotion dysfunction with the neuropathy.  Recent hemoglobin testing had shown his blood sugar was under some level of control.  Physical examination showed vibratory sensorium was decreased at the balls of the feet and monofilament sensation was absent over the base of both feet, the tops of his feet, the front and back of the lower calves, up to the level of the knees.  The pertinent diagnostic impressions were diabetes mellitus, type II, essential hypertension and diabetic peripheral sensory neuropathy of the feet and the lower legs, involving the sural nerves.

The examiner noted the Veteran was in the Air Force with "inferred exposure to Agent Orange" as he had had service in Vietnam.  He also noted the Veteran reported he was in airplanes that flew 300 feet above the ground and flew through spray.  The examiner commented that given that the Veteran, through his service in Vietnam, had inferred exposure to Agent Orange, diabetes was a "presumptive diagnosis."  Therefore, the diabetes was at least as likely as not related to his inferred exposure to Agent Orange.  The examiner also found the Veteran's hypertension was at least as likely as not related to his diabetes and had been worsened by his diabetes.  Additionally, the examiner found the neuropathy was most likely directly related to the diabetes.  

On his January 2010 Form 9, the Veteran indicated that during service the plane he was flying in would fly through Agent Orange mist.  Also, the Veteran would touch the skin of the plane when getting in and out of it.  Thus, he had been exposed to Agent Orange.  The Veteran asserted VA had not proved he not exposed to Agent Orange and had not given him the benefit of the doubt.  He also felt that the fact that the spraying of Agent Orange was done from planes flying in front of him should also be taken into account by VA.  

During the August 2010 Board hearing the Veteran testified that during service he flew in three different types of aircraft at both high and low levels, all over the Gulf of Tonkin.  He found harbor at very low levels and would come up and back down again after being pursued.  At the end of such a sequence the aircraft would be so close to the ground that the salt water was on the engine and the aircraft.  He indicated that his MOS was electronic warfare and he was onboard to collect communications intelligence.  He was also a launch control officer, which involved launching photo intelligence drones, which he later participated in recovering after they flew over Vietnam.  They would recover the drones and unload the film from them.  He indicated the drones would never land in Vietnam.   

The Veteran specifically indicated he did not serve on land in Vietnam but was at very low altitudes and high altitudes over the Gulf of Tonkin and over Vietnam.  He contended the Agent Orange that was sprayed could have come into the aircraft on which he flew through the engine intakes.  He also indicated the Agent Orange could have been on the aircraft when it landed and since he was the primary door opener at the ends of the missions he could have been exposed to these residuals.  He flew in RB-47s, RC-135s and a C-130.  He reported that the cabins were pressurized throughout his missions and did not fly with the doors open at any time.  

He indicated he was first diagnosed with diabetes in the early 1990s and was receiving ongoing treatment for the disease.  He also noted he had no family history of diabetes or hypertension and that prior to his diagnosis he weighed 178 pounds and was very athletic.  He indicated his brother did have hypertension and diabetes but those diseases were a result of poor health habits.   The Veteran also generally indicated he believed that Congress intended to take care of Veterans such as himself who served for numerous years and flew numerous combat missions in the Vietnam war zone but that the VA then created a definition of Vietnam service (for purposes of presuming exposure to Agent Orange) that only included "boots on the ground."  

The Veteran also testified his hypertension began in 1985 and he felt the hypertension was secondary to the diabetes.  Additionally, he reported his peripheral neuropathy began sometime after his diabetes was diagnosed.  

III.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  VAOPGCPREC 27- 97.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit upheld VA's interpretation of the phrase "served in the Republic of Vietnam," as requiring that a veteran actually stepped foot in Vietnam.

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be presumptively service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this presumptive provision, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  Id. at Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e), shall generally have become manifest to a degree of 10 percent or more at any time after service, except for acute and subacute peripheral neuropathy (referenced above) and except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. 
§ 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that a veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, a veteran must have one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. 155, 156 (1997), vacated on other grounds, 12 Fed. App. 916, (Fed. Cir. 2000).

Certain chronic disabilities such as diabetes mellitus and hypertension are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For VA rating purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Diabetes Mellitus, Type II

It is firmly established that the Veteran currently has diabetes and he has alleged that this current disability results from herbicide exposure in Vietnam.  The record establishes the Veteran served aboard aircraft that flew at varying altitudes above the Republic of Vietnam and the surrounding waters.  However, the record does not show, nor does the Veteran allege, that he actually served on the ground in the Republic of Vietnam.  Consequently, he does not qualify for the presumption of exposure to herbicides during service.  38 U.S.C.A. § 3.307; 38 C.F.R. § 1116; see also VAOPGCPREC 27- 97.  In this regard, the Board is sympathetic to the Veteran having logged a tremendous amount of combat flight hours in close proximity to the Republic of Vietnam landmass.  However, the Board is entirely bound by the governing case-law and regulations, which preclude it from awarding the presumption of herbicide exposure for Vietnam era service members who did not actually set foot on land in the Republic of Vietnam.  

Although the Veteran is not shown to have set foot on the ground in Vietnam, he did provide credible testimony that he served on temporary duty (TDY) on the U-Tapao Airbase in Thailand.  Additionally, the Veteran's service treatment records appear to show a period of TDY during the time frame between April and June 1975, with a July 1, 1975 progress note indicating that he had just returned from a TDY assignment.  The Board is cognizant that the VA Office of Public Health and Environmental Hazards has found that U.S. Air Force Veterans who served on or near the perimeter of a Royal Thai Air Force (RTAF) base, including U-Tapao, from February 28, 1961 to May 7, 1975, may have been exposed to herbicides such as Agent Orange.  See VA Office of Public Health and Environmental Hazards, Agent Orange: Thailand Military Bases, found at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  However, there is no indication from the record, nor has the Veteran alleged, that his duties during this period of TDY involved any duty on or near the perimeter of the U-Tapao Airbase.  Instead, the Veteran has reported that he was primarily involved in flight missions, which would not entail duty on or near the base perimeter.  

The Veteran has contended he could have been exposed to Agent Orange through the intake engines of the planes on which he flew or to Agent Orange that may have accumulated on the outside of the planes, particularly because he was the primary door opener on his air missions.  The Board notes, however, that the Veteran has testified that the cabins on the planes he flew on were all pressurized.  Given this testimony, the lack of any allegation of a specific instance where Agent Orange actually came through the intake engines of one or more of the planes on which the Veteran flew, and the lack of any other documentation of record, which either suggests specific exposure by the Veteran in this manner or suggests that servicemen flying in pressurized cabins were exposed to herbicides through a plane's intake engines, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to Agent Orange in this manner.  Similarly, although the Veteran generally alleged that he may have been exposed to Agent Orange collected on the outside of one or more of the planes on which he flew, in the absence of any specific allegation of an instance of actual exposure and in the absence of any documentation of record tending to indicate such exposure by the Veteran or by similarly situated military flight crew, the Board finds that the weight of the evidence is also against a finding that the Veteran was exposed to Agent Orange or other herbicides in this manner.    

As a result of the above findings, in order for the Veteran's current diabetes mellitus, type II, and to be recognized as service connected, the competent evidence of record must establish a direct link between this disability and an in-service injury or disease, or that diabetes mellitus, type II, manifested within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden and Hickson, supra.  

In the instant case, however, it is neither shown nor alleged that the Veteran's diabetes became manifest during service or within one year of service discharge.  To the contrary, the Veteran has affirmatively testified that he was first diagnosed with diabetes in the early 1990s, approximately 10 years after his separation from service.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Additionally, there are no probative medical opinions of record tending to indicate any direct relationship between the Veteran's service and his current diabetes, nor has the Veteran alleged any such direct connection (aside from the allegation pertaining to herbicide exposure).   

The Board notes that the November 2008 VA examiner affirmatively found that the Veteran's diabetes was at least as likely as not related to the Veteran's "inferred Agent Orange exposure."  However, it is abundantly clear from his comments that the examiner made this finding based on his belief that the Veteran was already presumed by VA to have been exposed to Agent Orange based on his Vietnam era service.  Notably, in addition to mentioning the Veteran's "inferred Agent Orange exposure" (i.e. exposure inferred based on the examiner's belief that the Veteran had already been presumed to have been exposed to herbicides during his Vietnam era service), the examiner also indicated that his diagnosis was a "presumptive diagnosis" (i.e. indicating that the examiner's subsequent etiology opinion was based on the Veteran being presumed to have been exposed to Agent Orange/herbicides during his Vietnam era service).   Thus, as the examiner's etiology opinion was based entirely on a mistaken belief that the Veteran was presumed to have been exposed to herbicides, it has no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  Additionally, as explained above, the original VA examination was not necessary in this case and a further VA examination is also not necessary.

In summary, given that the Veteran may not be presumed to have been exposed to herbicides during service and has not been shown to actually have been exposed to herbicides during service; given that diabetes did not become manifest in service or for many years thereafter; and given that there is no competent evidence of a nexus between the Veteran's current diabetes and service, the preponderance of the evidence is against this claim and it must be denied.    Gilbert, 1 Vet. App. 49, 55 (1990).
  
B.  Hypertension

The Veteran has essentially alleged that his current, clearly established hypertension is secondary to his diabetes.  However, as service connection for diabetes has been denied, and there is no indication nor allegation that the hypertension is secondary to any of the Veteran's other service connected disabilities (i.e. hearing loss, tinnitus and dermatitis) there is no basis for an award of service connection for hypertension on such a secondary basis.  38 C.F.R. § 3.310.   Consequently, in order for the Veteran's current hypertension to be recognized as service connected, the competent evidence of record must establish a direct link between the disability and an in-service injury or disease or manifestation of hypertension within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

In the instant case, however, it is neither shown nor alleged that the Veteran's hypertension became manifest during service or within one year of service discharge.  Notably, the service treatment records do not show any diagnosis or treatment for hypertension, with the highest blood pressure readings from service being 130/82 in September 1980 and 130/84, sitting, and 134/82, standing, in February 1981.  Also, post-service, the December 1981 VA examination, reflected a similar blood pressure finding of 130/86.   See e.g. 38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).  Additionally, in his earlier January 1980 dental history, the Veteran indicated that he had never been treated for high blood pressure.  Further, the Veteran has affirmatively reported that hypertension was not diagnosed until sometime between 1984 and 1986.  

In addition, there are no medical opinions of record indicative of any direct relationship between the Veteran's current hypertension and service, nor has the Veteran alleged any such relationship.  The November 2008 VA examiner did find a relationship between the Veteran's diabetes and his hypertension but did not find a direct relationship between the hypertension and service.  Also, as explained above, a VA examination was not actually necessary in this case.  

In summary, given that the Veteran's diabetes is not subject to service connection; given that the Veteran's hypertension did not become manifest in service or within the first post service year; and given that current hypertension is not shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

C.  Peripheral Neuropathy

The Veteran has also essentially alleged that his current peripheral neuropathy is secondary to his diabetes.   However, as service connection for diabetes has been denied and it is neither shown nor alleged that the Veteran's peripheral neuropathy is related to any actual service-connected disability (i.e. hearing loss, tinnitus and dermatitis), there is no basis for an award of service connection for this disability on such a secondary basis.  38 C.F.R. § 3.310.  Consequently, in order for the peripheral neuropathy to be recognized as service connected, the competent evidence of record must establish a direct link between the disability and an in-service injury or disease or that acute and/or subacute peripheral neuropathy manifested within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309; Shedden and Hickson, supra.  

In the instant case, however, it is neither shown nor alleged that peripheral neuropathy was manifest during service or during the year following separation.  Instead, the Veteran has affirmatively reported that the peripheral neuropathy first became manifest around 1994, approximately 13 years after service.  Once again, a lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson, 12 Vet. App. 453, 459 (1999).  Additionally, there are no medical opinions of record tending to indicate any direct relationship between the Veteran's service and his current peripheral neuropathy, nor has the Veteran alleged any such direct connection.  

In summary, given that the Veteran's diabetes is not subject to service connection; given that the Veteran's peripheral neuropathy did not become manifest in service or within the first post service year; and given that current peripheral neuropathy is not shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.

Service connection for hypertension, claimed as secondary to diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, type II, is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


